Citation Nr: 0827240	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for nerve disability of the 
arms.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2004, a statement of the case 
was issued in August 2005, and a substantive appeal was 
received in October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a letter from Dr. J.B.S. dated in July 
2003 reflects that Dr. J.B.S. briefly reviewed the veteran's 
service records.  Dr. J.B.S. opined that the veteran's ulnar 
neuropathy and ulnar entrapment syndrome, which was diagnosed 
in service in 1973, was at least as likely as not related to 
service.  The veteran underwent a VA examination in October 
2003.  The VA examiner found no clinical evidence of ulnar 
neuropathy, and noted that the findings were consistent with 
bilateral carpal tunnel syndrome.  However, the examiner did 
not offer an opinion as to the etiology of the bilateral 
carpal tunnel syndrome.  

The Board is thus presented with conflicting medical evidence 
as to what disability is present.  Given the 1973 inservice 
medical findings, the Board believes that a VA examination 
and opinion as to whether the veteran's current disability 
(however diagnosed) is causally related to the veteran's 
active duty service is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of the 
claimed nerve disability of the arms.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
nerve disability of the arms capable of 
diagnosis should be clearly reported.  If 
any nerve disability of the arms is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such nerve 
disability of the arms is causally 
related to the veteran's active duty 
service and the symptoms noted in 1973 
service medical records. 

2.  After completion of the above, the 
RO should review the expanded record 
and determine whether service 
connection is warranted for nerve 
disability of the arms, however 
diagnosed.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
